Citation Nr: 1810474	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from December 1959 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file.


FINDING OF FACT

The evidence of record supports a finding that the Veteran's service-connected disabilities, including his cardiovascular and cervical spine disabilities, render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 5110(a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

TDIU

For the reasons delineated below, the Board finds that the Veteran's service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  See August 2011 VA Form 21-8940.

Applicable Law

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, without regard to advancing age or impairment due to nonservice-connected disabilities, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); see also November 2014 VA form 9.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Facts & Analysis

The Veteran initiated this appeal with the filing of a VA Form 21-8940 in August 2011, contending that his service-connected "ischemic heart disease, HTN, neck, tinnitus" rendered him unemployable since March 2005.  The Veteran reported a high school education with HVAC and auto salvage training and experience.  

Effective March 1, 2005, the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran was service-connected for coronary artery disease status post myocardial infarctions, rated as 60 percent disabling; cervical radiculopathy, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling, and non-compensable bilateral hearing loss, sinusitis, nose fracture, and appendectomy residuals.  The combined disability rating of the Veteran's service-connected disabilities was 80 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling since his claimed period of unemployability in March 2005.  38 C.F.R. §§ 4.16(a), 4.25.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

With the schedular threshold for an award of TDIU having been met, the Board finds that the medical evidence of record has overwhelmingly demonstrated that the Veteran has been unable to obtain or maintain substantially gainful employment due to his service connected disabilities, primarily his cervical spine and heart condition.  A review of the record shows that the Veteran has spent nearly his entire post-military career in a manual labor setting, where physical exertion was part and parcel to his job duties.  See September 2011 VA examination ("activities that require lifting and carrying, repetitive bending and turning will aggravate veterans [sic] cervical spine condition. Additionally activities that require mild exertion will aggravate his current heart condition.  Sedentary activities do not impact gainful employment however this veteran worked as a forklift driver and does not have the skill set for sedentary work."); see also January 2018 A&H Transmission correspondence ("[Veteran] applied for a job position with my company...we decided that he was a qualified candidate...when asked about lifting and past health concerns [he] informed us that he does suffer from cardiovascular issues to include several past heart attacks.  Unfortunately, due to the combination of job related stress and ...current health status we were unable to hire him.  We as a company felt it was the safest decision for both parties as we would never want to impose a possible threat on anyone's health due to the stress a position may create both physically and emotionally.")  

The Veteran has submitted statements along with testimony that he is physically impaired by his cardiac and orthopedic disabilities.  See i.e. January 2018 Board hearing transcript ("do you think that at this point given your medical conditions that you would be able to engage in what we would call substantially gainful employment?... Perfectly honest I don't think so...have these heart arrythmias practically every day...C spine condition causes headaches, radiculopathy, which causes his extremities to be numb all the time, causes him to be unsteady on his feet ...his legs just don't cooperate and he has always worked physical jobs.")

The Veteran's contentions are supported by the medical evidence of record, including by his treating cardiologist and chiropractor who have provided multiple opinions in accord with the sentiment stated by the September 2011 VA examiner noted above.  See December 2013 Dr. Messeberg opinion ("...I have followed for a number of years with a very significant coronary artery disease, coronary risk factors...I feel that he is currently unemployable due to his heart condition.  He has sought work vociferously but no one will hire him due to his age and his heart"); December 2014 Lovin Family Chiropractic ("I have been seeing [Veteran] at my office for a considerable amount of time...it is my medical opinion that [Veteran] would be unable to be employed, not only due to his advanced age but to his cervical and thoracic conditions.")

Considering the Veteran's education, job history, and the severity of his service-connected disabilities, especially in light of his susceptibility to heart attacks and his career in a physically demanding environment, the Board finds that the evidence overwhelming supports a finding that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

ORDER

Entitlement to a total disability rating for individual unemployability is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


